Citation Nr: 0906657	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-28 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1948 to March 
1950.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, that denied service connection for vertigo.  

This claim was previously before the Board in November 2008 
and was remanded for further development. 


FINDING OF FACT

The Veteran's vertigo first manifested many years after 
service and the competent medical evidence shows that it is 
not related to his service or any aspect thereof.


CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2005 and March 
2006; a rating decision in March 2006; and a statement of the 
case in July 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the November 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

The Veteran contends that he has vertigo that began during 
his period of active duty.  Specifically, he claims that he 
was hospitalized twice in 1949 after he contracted food 
poisoning and suffered an allergic reaction to penicillin.  
He asserts that the high fevers he experienced during those 
hospitalizations caused his condition.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, such as organic diseases of the nervous system, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. 3.159(a).  Lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The record before the Board contains 
service medical records and post-service medical records, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet.App.143 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).  

According to the National Personnel Records Center (NPRC), 
the Veteran's service records are unavailable.  When a 
Veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the Veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  In this case, 
multiple attempts were made to secure the Veteran's service 
medical records.  However, each of those requests for 
information received a negative response, and the appellant 
was duly informed of the unavailability of the records.  
Therefore, there is no evidence demonstrating that the 
Veteran developed vertigo during his period of active 
service.  

The first medical evidence of record showing that the Veteran 
complained of vertigo does not occur until August 1999, 
approximately 49 years after the Veteran's separation from 
service.  That period of time between service and the first 
complaint of vertigo provides evidence against a finding of 
continuity of symptomatology for vertigo.  Maxson v. West, 12 
Vet. App. 453 (1999) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  Moreover, in the 1999 record, the 
Veteran reported that his vertigo was caused by a stroke he 
suffered in 1968.

The Veteran underwent a VA examination in November 2004.  He 
reported that he had a long standing equilibrium problem.  
Yet, after examining the Veteran and reviewing the claims 
file, the audiologist noted that the Veteran's equilibrium 
problem had been "medically assessed" and was likely due to 
his stroke and one-eyed vision.  

In June 2004, the Veteran was seen in a VA primary care 
clinic.  He again asserted that his vertigo was caused by a 
stroke he suffered in 1963, which also caused hearing loss.  
He claimed that he felt dizzy all the time and the dizziness, 
coupled with his vision problems, caused him to have an 
unsteady gait and fall often.  

The Board finds that there is no clinical evidence that the 
Veteran's vertigo manifested within a year following his 
separation from service.  Therefore, entitlement to service 
connection on a presumptive basis is not warranted.  The 
record also does not demonstrate that the Veteran had 
continuity of symptoms after discharge.  Additionally, the 
competent medical evidence indicates that the Veteran's 
current vertigo was caused by a stroke in 1968, not fevers he 
experienced during service.  

The Board acknowledges the Veteran's assertions regarding the 
cause of his vertigo.  However, as a layperson without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about current symptoms and what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, his statements may be competent to support a 
claim for service connection where the events or the presence 
of disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
providing a relationship between his service and his vertigo 
are medical issues beyond the expertise of a layperson and a 
medical professional has not made this connection.  Thus, the 
Board finds that the Veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the Veteran's vertigo first manifested many years 
after service and the competent medical evidence shows that 
it is not related to his service or any aspect thereof, but 
rather to a stroke that he suffered several years following 
his separation from service.  Therefore, the Board finds that 
the preponderance of the evidence is against the service 
connection claim and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for vertigo is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


